[Cite as State v. Manns, 2022-Ohio-1629.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :         CASE NO. CA2021-10-134

                                                  :              OPINION
     - vs -                                                       5/16/2022
                                                  :

 MICHAEL A. MANNS,                                :

        Appellant.                                :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2021-05-0694


Michael T. Gmoser, Butler County Prosecuting Attorney, and Willa Concannon, Assistant
Prosecuting Attorney, for appellee.

The Law Office of Wendy R. Calaway, Co., LPA, and Wendy R. Calaway, for appellant.



        HENDRICKSON, J.

        {¶1}    Appellant, Michael A. Manns, appeals the sentence he received in the Butler

County Court of Common Pleas following his guilty plea to unlawful sexual conduct with a

minor. For the reasons discussed below, we affirm his 36-month prison sentence.

        {¶2}    On June 2, 2021, appellant was indicted on two counts of unlawful sexual

conduct with a minor in violation of R.C. 2907.04(A), a felony of the third degree. The
                                                                        Butler CA2021-10-134

charges arose following allegations that appellant, then 36 years old, engaged in sexual

conduct with the victim, a 15-year-old girl who was the daughter of one of his coworkers,

after having contact with the victim on Facebook.

       {¶3}   On September 16, 2021, following plea negotiations, appellant pled guilty to

one count of unlawful sexual conduct with a minor in exchange for the other count being

dismissed. The trial court engaged appellant in a Crim.R. 11(C)(2) colloquy and accepted

appellant's guilty plea after finding the plea had been knowingly, intelligently, and voluntarily

entered. The trial court ordered a presentence-investigative report ("PSI") and set the

matter for sentencing.

       {¶4}   At the October 28, 2021 sentencing hearing, the trial court heard from defense

counsel, appellant, and the state.       Defense counsel contended a community control

sanction or, alternatively, a minimum prison sentence was appropriate as appellant had no

prior felony record, the offense was less serious as the victim was only 15 days shy of her

16th birthday, appellant had not used a position of power or authority to commit the crime,

and appellant had not been the one to "initiate the situation but [he] did take responsibility"

for his actions. Appellant then apologized, stating, "I do apologize for what happened. It

was a mistake. It was reckless on my behalf. Should have never happened. And I wish

she had never lied about her age."

       {¶5}   The state argued a prison sentence was warranted. Referencing appellant's

statement that the victim had lied about her age, the state contended appellant was

attempting to shift blame for the offense and not expressing genuine remorse for his actions.

The state discounted appellant's claim that he did not know the victim's age given that the

victim was a daughter of a coworker and appellant had communicated with the victim on

Facebook, where he observed photographs and posts indicative of a young girl.



                                              -2-
                                                                       Butler CA2021-10-134

       {¶6}   After considering the record before it, the PSI, victim impact statement, the

statements presented at the sentencing hearing, the principles and purposes of felony

sentencing pursuant to R.C. 2929.11, the seriousness and recidivism factors set forth in

R.C. 2929.12, and whether community control was appropriate pursuant to R.C. 2929.13,

the trial court determined appellant was not amenable to an available community control

sanction. The court sentenced appellant to 36 months in prison, classified him as a tier II

sex offender, ordered him to pay court costs, and advised him that he would be subject to

a mandatory five-year term of postrelease control upon his release from prison.

       {¶7}   Appellant appealed, raising the following as his sole assignment of error:

       {¶8}   THE SENTENCE IMPOSED IS NOT SUPPORTED BY THE RECORD AND

VIOLATES THE CONSTITUTIONAL PROHIBITION AGAINST CRUEL AND UNUSUAL

PUNISHMENT AND IS CONTRARY TO LAW.

       {¶9}   Appellant argues his 36-month prison sentence was not supported by the

record. He urges this court to consider certain factors under R.C. 2929.11 and 2929.12 that

he contends demonstrate his offense was the "least serious form of the offense" and shows

he does not pose a high risk of recidivism.

       {¶10} An appellate court generally reviews felony sentences under R.C.

2953.08(G)(2).    State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶ 1.               R.C.

2953.08(G)(2) provides that an appellate court can modify or vacate a sentence only if the

appellate court finds by clear and convincing evidence that the record does not support the

trial court's findings under certain enumerated statutes (division [B] or [D] of section

2929.13, division [B][2][e] or [C][4] of section 2929.14, or division [I] of section 2929.20 of

the Revised Code) or that the sentence is otherwise contrary to law. "A sentence is not

clearly and convincingly contrary to law where the trial court considers the purposes and

principles of sentencing as set forth in R.C. 2929.11, as well as the seriousness and

                                              -3-
                                                                             Butler CA2021-10-134

recidivism factors listed in R.C. 2929.12, and sentences a defendant within the permissible

statutory range."     State v. Brandenburg, 12th Dist. Butler Nos. CA2014-10-201 and

CA2014-10-202, 2016-Ohio-4918, ¶ 9.

       {¶11} When reviewing a felony sentence, "[n]othing in R.C. 2953.08(G)(2) permits

an appellate court to independently weigh the evidence in the record and substitute its

judgment for that of the trial court concerning the sentence that best reflects compliance

with R.C. 2929.11 and 2929.12." State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, ¶

42. "The record must merely reflect that the trial court considered the relevant statutory

factors set forth in R.C. 2929.11 and 2929.12 prior to issuing its decision." State v. Murphy,

12th Dist. Butler No. CA2021-05-048, 2021-Ohio-4541, ¶26, citing State v. Watkins, 12th

Dist. Preble No. CA2020-03-005, 2021-Ohio-163, ¶ 50.

       {¶12} The record in the present case demonstrates the trial court took into

consideration all relevant statutory factors set forth in R.C. 2929.11 and 2929.12 prior to

imposing the 36-month prison sentence. The principles and purposes of felony sentencing

and the seriousness and recidivism factors were specifically mentioned by the trial court at

the sentencing hearing, as well as within the sentencing entry. Additionally, the record

indicates the trial court properly notified appellant that he would be subject to a mandatory

five-year postrelease control term and sentenced him within the permissible statutory range

for a third-degree felony offense. See R.C. 2929.14(A)(3)(a) ("[f]or a felony of the third

degree that is a violation of section * * * [R.C.] 2907.04 * * * the prison term shall be a

definite term of twelve, eighteen, twenty-four, thirty, thirty-six, forty-two, forty-eight, fifty-four,

or sixty months"). Accordingly, the imposition of the 36-month prison term was not clearly

and convincingly contrary to law.

       {¶13} Appellant also argues that the imposition of a 36-month prison term

constitutes "cruel and unusual" punishment. The Eighth Amendment to the United States

                                                 -4-
                                                                     Butler CA2021-10-134

Constitution provides that "[e]xcessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted." The amendment applies to the

states pursuant to the Fourteenth Amendment. See State v. Accorinti, 12th Dist. Butler

Nos. CA2012-10-205 and CA2012-11-221, 2013-Ohio-4429, ¶ 20, citing Robinson v.

California, 370 U.S. 660, 82 S.Ct. 1417 (1962).

      {¶14} "It is generally accepted that punishments which are prohibited by the Eighth

Amendment are limited to torture or other barbarous punishments, degrading punishments

unknown at common law, and punishments which are so disproportionate to the offense as

to shock the moral sense of the community." McDougle v. Maxwell, 1 Ohio St.2d 68, 69

(1964). "A sentence that falls within statutory limitations is not excessive and does not

violate the constitutional prohibition against cruel and unusual punishment."       State v.

Lemmings, 12th Dist. Clinton No. CA2021-01-001, 2021-Ohio-3285, ¶ 28, citing McDougle

at 69 and State v. Rowland, 12th Dist. Warren No. CA2019-08-084, 2020-Ohio-2984, ¶ 63.

As appellant's sentence fell within the range authorized by R.C. 2929.14(A)(3)(a), it was not

excessive and does not constitute cruel and unusual punishment.

      {¶15} Appellant's arguments are without merit and his assignment of error is

overruled.

      {¶16} Judgment affirmed.


      M. POWELL, P.J., and BYRNE, J., concur.




                                            -5-